Citation Nr: 0804506	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1969 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge during a hearing held at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned granted a 60-day abeyance period for the 
submission of additional evidence, including VA medical 
records that were not yet found in the claims file.  
Subsequently, the veteran, through his representative, 
submitted these medical records, along with a signed waiver 
of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 9, 2002, effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by nightmares, irritability, depression, intrusive 
thoughts, hypervigilance, an exaggerated startle response, 
and impaired concentration; these symptoms reflect no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for PTSD, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The June 2004 statement of 
the case (SOC) had set forth the criteria for all higher 
ratings for PTSD.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
December 2005 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board further notes that a March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the timing of this notice also is 
not shown to prejudice the veteran.  As the Board's decision 
herein denies the claim for a higher rating, no effective 
date or higher rating is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

For a higher ratings claim, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case, the Board is aware that the May 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 
2007)

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; outpatient treatment records from VA 
facilities in California; as well as the reports of VA 
examinations.  Also of record and considered in connection 
with this claim is the transcript of the appellant's Board 
hearing and various written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The veteran underwent a VA examination in June 2002.  He told 
the examiner that he had been treated with anti-depressants 
for the past couple of years by a primary care doctor, but 
had not had any formal mental health treatment.  At the time 
of this examination, he was prescribed Zoloft for depression 
and pain, as well as Doxepin for insomnia.  He said that he 
had been depressed for the previous two to three years due to 
his chronic pain. He denied a prior history of depressive 
symptoms.  His current symptoms included depressed mood, poor 
energy, poor motivation (he had given up hobbies), increased 
appetite and weight gain, middle insomnia (he awoke after 
only two to three hours), and poor concentration.  During the 
past three years, there were brief periods of a couple weeks 
when he did not feel depressed, but otherwise his symptoms 
had been persistent.  He denied a history of suicidal or 
homicidal ideation, non-verbal violence, hallucinations, 
panic attacks or elevated mood states.  He conceded weekly 
intrusive distressing recollections of combat and occasional 
nightmares.  Twice within the previous six-month period, he 
had verbally assaulted Vietnamese people in restaurants.  He 
said that he had no close friends, only acquaintances.  The 
report noted that the veteran had difficulty staying asleep, 
that he was extremely irritable at home, at work and out in 
public, had difficulty concentrating, was hypervigilant (had 
a gun next to the bed and checked the windows and doors when 
he awoke), and an exaggerated startle response.  His symptoms 
were described as significantly interfering with his social 
and occupational functioning.  The veteran was employed as a 
supervisor and probation officer for county government since 
1988.  He told the examiner that he was very short-tempered 
at work and that his staff made comments about his moodiness 
and avoided him at times due to his irritability.  

On mental status examination, the veteran was neatly dressed, 
well-groomed, alert, and fully oriented.  The veteran 
described his mood as depressed.  Affect was mildly 
constricted.  Spontaneous speech was normal.  Thought 
processes were clear, logical and well associated.  Insight 
and judgment were intact.  There was no evidence of paranoia 
or delusions.  The examiner diagnosed PTSD, a single episode 
of major depressive disorder, and polysubstance dependence 
now in sustained full remission.  She assigned a GAF score of 
58.  According to the report, the examiner also opined that 
while the veteran's depression was at least partially related 
to the stress associated with chronic pain, a separate 
diagnosis of mood disorder due to a general medical condition 
such as chronic pain was not considered as there was no known 
physiological link between pain and depression.  Moreover, 
the examiner believed that the veteran's primary diagnosis 
was actually PTSD with some secondary depression.  She said 
that the symptoms that most interfered with his occupational 
and social functioning were likely due to his PTSD rather 
than to his depression.

VA outpatient mental health clinic records from April 2004 to 
November 2007 reflect the veteran's individual therapy 
sessions.  The staff psychiatrist generally noted that the 
veteran's mood was anxious and his affect was constricted.  
He was positive for intrusive thoughts, hyperarousability or 
anger, nightmares and avoidance.  Fleeting, transient 
suicidal ideation also was noted, though the veteran denied 
any suicidal plan or intent.  He also denied homicidal 
ideation, delusions or hallucinations.  A GAF score of 48 was 
assigned in April 2004, but a 51 in September 2004, and 55 
thereafter.  

On VA examination in May 2005, the veteran complained that 
his mental symptoms began ten years before.  He told the 
examiner that his symptoms (nightmares, difficulty sleeping, 
fits of rage or anger at work) were intermittent.  He denied 
any other mental conditions other than PTSD.  He told the 
examiner that he felt that he needed continuous treatment to 
control his PTSD.  The veteran denied a social life and said 
that he preferred to be by himself.  He had stopped drinking 
to control his anger and was sober for the past one and one-
half years.  He continued working as a supervisor in the 
county probation department.  

On mental status examination, the veteran's appearance and 
hygiene were normal.  His mood and affect were marked 
abnormal as he was depressed and anxious.  Communication and 
speech were normal and there were no panic attacks noted.  
The report also noted the absence of delusions, 
hallucinations, abstract thinking, and suicidal or homicidal 
ideations.  Thought processes were normal and judgment was 
intact.  Some memory problems were noted.  Diagnosis was PTSD 
and the examiner assigned a GAF score of 67.  He noted that 
the veteran had occasional difficulty performing activities 
of daily living and had difficulty establishing and 
maintaining work relationships with supervisors and co-
workers.  He also noted that the veteran had difficulty 
understanding simple and complex commands.  He opined that 
the veteran was not a danger to either himself or others.

During his Board hearing in June 2007, the veteran testified 
that his PTSD had worsened over time, especially within the 
previous year and a half (Transcript, at pp.3, 14).  He said 
that he had nightmares almost every night and that he would 
awake screaming from his nightmares (Transcript, at pp. 6, 
9).  He mentioned long periods of chronic depression when he 
only wanted to sit and do nothing (Transcript, p. 6).  He 
also testified to dramatic mood swings (Transcript, p. 17).  
He said he got angry with others at work, but that his co-
workers did not know that he had PTSD (Transcript, p. 7).  He 
estimated that he lost probably 100 hours from work a year 
because of PTSD (Transcript, p. 9).  He also said that he had 
trouble concentrating at work and had to ask that directions 
be repeated (Transcript, p. 13).  He said he was seen every 
four to six weeks at a VA facility, but did not participate 
in group therapy sessions because of the long drive and 
because his other infirmities made participation 
uncomfortable (Transcript, pp. 15-16).  


III.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection considers 
the appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found).  See Fenderson, 12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38  C.F.R. 
§ 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007). 

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the January 9, 2002 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  

Collectively, the medical evidence of record reflects that 
the veteran's PTSD has been characterized, primarily, by 
nightmares, irritability, depression, intrusive thoughts, 
hypervigilance, an exaggerated startle response and impaired 
concentration.  These symptoms are reflective of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), the level of impairment contemplated in the 
assigned 30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that with the exception of some 
difficulty in understanding complex commands and impairment 
of memory, the veteran has not been found to have a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The veteran has 
some documented symptoms of impaired impulse control, anxious 
mood, depression, impaired concentration, and difficulty in 
interpersonal relationships, although these have not been 
shown to limit his ability to function independently on a 
daily basis.  Additionally, VA outpatient treatment records 
dated from April 2004 to November 2007 show that the veteran 
was able to maintain a family relationship with his wife and 
children and had goal-directed thought processes.  In 
addition, the evidence of record in the claims file points to 
the ability of the veteran to engage in and maintain 
employment.  

Thus, while the medical evidence indicates that the veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent and 70 percent 
ratings, his overall symptoms, and level of impairment due to 
service-connected psychiatric disability, have been more 
consistent with the criteria for the 30 percent rating.

The Board also points out that the GAF scores assigned since 
January 9, 2002, do not provide a basis for assignment of any 
higher disability rating for the veteran's PTSD.  VA 
outpatient mental health records dated between April 2004 and 
November 2007 reflect various assigned GAF scores between 48 
and 58.  The June 2002 VA examiner assigned a GAF score of 58 
and the May 2005 VA examiner assigned a GAF score of 67.  
According to the DSM-IV, GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 61 
and 70 are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  In this case, the assigned GAF scores between 
48 and 67 are consistent with the assignment of no more than 
the initial 30 percent rating assigned. 

Moreover, while the June 2002 VA examiner characterized the 
veteran's PTSD as significantly interfering with his social 
and occupational functioning, such an assessment does not 
change the fact that, to date, the actual symptomatology 
shown is consistent with the initial 30 percent rating 
assigned, as is the GAF of 58 assigned by the examiner in the 
same record.  

In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating.  See 38 C.F.R. § 4.7 (2007).  As the 
criteria for the next higher, 50 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(70 or 100 percent) likewise have not been met  

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the effective date of the grant of service 
connection for the veteran's PTSD.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for a higher rating for 
PTSD, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


